Name: Commission Regulation (EEC) No 3157/86 of 16 October 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: marketing;  information technology and data processing;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31986R3157Commission Regulation (EEC) No 3157/86 of 16 October 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 294 , 17/10/1986 P. 0008 - 0009 Finnish special edition: Chapter 3 Volume 22 P. 0016 Swedish special edition: Chapter 3 Volume 22 P. 0016 *****COMMISSION REGULATION (EEC) No 3157/86 of 16 October 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 2889/86 (4), introduced a scheme for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter; Whereas, in order to ensure the disposal of a greater quantity of such concentrated butter, the amount of the reduction in the price of the butter as fixed in Article 2 (1) of Regulation (EEC) No 3143/85 should be increased and the amounts of the processing security referred to in paragraph 4 adjusted accordingly; Whereas experience has shown the need to clarify certain provisions of Regulation (EEC) No 3143/85 relating to supervision in such a way as to stipulate that the entire retail trade sector, irrespective of its structure, is excluded from the field of application of checks; whereas the terms of Article 7 (3) of the said Regulation should therefore be extended to cover the sales establishments of retail distribution undertakings with effect from the date of its entry into force; Whereas Commission Regulation (EEC) No 1152/86 (5), as amended by Regulation (EEC) No 2385/86 (6), made provision for promotional and publicity measures for concentrated butter intended for direct consumption; whereas experience has shown that, in order to improve the distribution of this product, the said measures need to be intensified; whereas, rather than pass on the full impact of the reduction in the selling price of the intervention butter to the retail sector it would be preferable to enable the operators concerned to promote their product; whereas the requirement referred to in Article 8 of Regulation (EEC) No 3143/85 should therefore be abolished whilst requiring the Member States to notify the Commission periodically of the retail prices for the concentrated butter actually applied; Whereas, according to the first subparagraph of Article 9 (5) the proof required for the release of the processing security must be furnished within a period of 12 months as from the conclusion of the contract; whereas, owing to administrative difficulties, the said period should be extended to 18 months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3143/85 is hereby modified as follows: 1. In Article 2 (1), the terms '243 ECU' are replaced by '263 ECU'. 2. In Article 2 (4), the terms '253 ECU' are replaced by '273 ECU'. 3. The following is added to Article 7 (3): 'or by the distributing establishments of retail distribution undertakings.' 4. Article 8 is deleted. 5. In the first subparagraph of Article 9 (5), the expression 'twelve months' is replaced by 'eighteen months'. 6. Article 10 is replaced by the following: 'Article 10 Member States shall notify the Commission: - on the Tuesday of each week of the quantities of butter sold, giving in each case separate figures for the quantities to be processed in another Member State; - at the beginning of every quarter, of the retail selling prices for concentrated butter recorded during the previous quarter.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, point 3 of Article 1 shall apply with effect from 25 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 119, 8. 5. 1986, p. 19. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 267, 19. 9. 1986, p. 13. (5) OJ No L 105, 22. 4. 1986, p. 15. (6) OJ No L 206, 30. 7. 1986, p. 23.